


110 HR 6652 IH: Nurses’ Higher Education and Loan Repayment Act of

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6652
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Latham (for
			 himself, Ms. Baldwin,
			 Mrs. Capps,
			 Mr. McNulty,
			 Ms. Corrine Brown of Florida,
			 Mr. Grijalva,
			 Mr. Kind, Mr. Butterfield, Mr.
			 Smith of New Jersey, Mr.
			 Sarbanes, Ms. Bordallo,
			 Mr. Gutierrez, and
			 Mr. English of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  graduate degree loan repayment program for nurses who become nursing school
		  faculty members.
	
	
		1.Short titleThis Act may be cited as the
			 Nurses’ Higher Education and Loan Repayment Act of
			 2008.
		2.FindingsThe Congress finds the following:
			(1)The Health Resources and Services
			 Administration estimates there is currently a shortage of more than 200,000
			 registered nurses nationwide and projects the shortage will grow to over 1
			 million nurses by 2020, 36 percent less than needed to meet demand for nursing
			 care.
			(2)The shortage of qualified nursing faculty
			 is the primary factor driving the inability of nursing schools to graduate more
			 registered nurses to meet the nation’s growing workforce demand.
			(3)There continues to be strong interest on
			 the part of young Americans to enter the nursing field. The National League for
			 Nursing estimates that 88,000 qualified applications, or one out of every three
			 submitted to basic registered nurse programs in 2006, were rejected due to lack
			 of capacity.
			(4)The American Association of Colleges of
			 Nursing (in this Act referred to as the AACN) estimates that
			 40,285 applicants were turned away specifically from baccalaureate and graduate
			 schools of nursing in 2007 and over 70 percent of the schools responding to the
			 AACN survey reported a lack of nurse faculty as the number one reason for
			 turning away qualified applicants. Likewise, nearly 70 percent of the
			 associate’s degree registered nurse programs responding to the most recent
			 American Association of Community Colleges Nursing Survey reported a lack of
			 faculty to teach as the number one reason for turning away qualified
			 applicants.
			(5)Large numbers of faculty members at schools
			 of nursing in the United States are nearing retirement. According to the AACN,
			 the average age of a nurse faculty member is 55 years old and the average age
			 at retirement is 62.
			(6)The current nationwide nurse faculty
			 vacancy rate is estimated to be as high as 8.8 percent, including 767 vacant
			 positions at schools of nursing offering baccalaureate and advanced degrees
			 and, in 2006, as many as 880 in associate’s degree programs.
			(7)Market forces have created disincentives
			 for individuals qualified to become nurse educators from pursing this career.
			 The average annual salary for an associate professor of nursing with a master’s
			 degree is nearly 20 percent less that the average salary for a nurse
			 practitioner with a master’s degree, according to the 2007 salary survey by the
			 journal ADVANCE for Nurse Practitioners.
			(8)The most recent Health Resources and
			 Services Administration survey data indicates that from a total of more than 2
			 million registered nurses, only 143,113 registered nurses with a bachelor’s
			 degree and only 51,318 registered nurses with an associate’s degree have
			 continued their education to earn a master’s degree in the science of nursing,
			 the minimum credential necessary to teach in all types of registered nurse
			 programs. The majority of these graduates do not become nurse educators.
			(9)Current Federal incentive programs to
			 encourage nurses to become educators are inadequate and inaccessible for many
			 interested nurses.
			(10)A broad incentive program must be available
			 to willing and qualified nurses that will provide financial support and
			 encourage them to pursue and maintain a career in nursing education.
			3.Nurse Faculty
			 Loan Repayment ProgramPart E
			 of title VIII of the Public Health Service Act (42 U.S.C. 297a et seq.) is
			 amended by inserting after section 846A the following new section:
			
				846B.Nurse Faculty
				Loan Repayment Program
					(a)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, may enter
				into an agreement with eligible individuals for the repayment of education
				loans, in accordance with this section, to increase the number of qualified
				nursing faculty.
					(b)AgreementsEach agreement entered into under
				subsection (a) shall require that the eligible individual shall serve as a
				full-time member of the faculty of an accredited school of nursing for a total
				period, in the aggregate, of at least four years during the six-year period
				beginning on the later of—
						(1)the date on which
				the individual receives a master’s or doctorate nursing degree from an
				accredited school of nursing; or
						(2)the date on which
				the individual enters into an agreement under subsection (a).
						(c)Agreement
				provisionsAgreements entered into pursuant to subsection (a)
				shall be entered into on such terms and conditions as the Secretary may
				determine, except that—
						(1)not more than ten months after the date on
				which the six-year period described under subsection (b) begins, but in no case
				before the individual starts as a full-time member of the faculty of an
				accredited school of nursing, the Secretary shall begin making payments, for
				and on behalf of that individual, on the outstanding principal of, and interest
				on, any loan of that individual obtained to pay for such degree;
						(2)for an individual who has completed a
				master’s degree in nursing—
							(A)payments may not
				exceed $10,000 per calendar year; and
							(B)total payments may
				not exceed $40,000; and
							(3)for an individual who has completed a
				doctorate degree in nursing—
							(A)payments may not
				exceed $20,000 per calendar year; and
							(B)total payments may
				not exceed $80,000.
							(d)Breach of
				agreement
						(1)In
				generalIn the case of any
				agreement made under subsection (a), the individual is liable to the Federal
				Government for the total amount paid by the Secretary under such agreement, and
				for interest on such amount at the maximum legal prevailing rate, if the
				individual fails to meet the agreement terms required under subsection
				(b).
						(2)Waiver or
				suspension of liabilityIn
				the case of an individual making an agreement for purposes of paragraph (1),
				the Secretary shall provide for the waiver or suspension of liability under
				such paragraph if compliance by the individual with the agreement involved is
				impossible or would involve extreme hardship to the individual or if
				enforcement of the agreement with respect to the individual would be
				unconscionable.
						(3)Date certain for
				recoverySubject to paragraph (2), any amount that the Federal
				Government is entitled to recover under paragraph (1) shall be paid to the
				United States not later than the expiration of the 3-year period beginning on
				the date the United States becomes so entitled.
						(4)AvailabilityAmounts
				recovered under paragraph (1) shall be available to the Secretary for making
				loan repayments under this section and shall remain available for such purpose
				until expended.
						(e)Eligible
				individual definedFor purposes of this section, the term
				eligible individual means an individual who—
						(1)is a United States
				citizen, national, or lawful permanent resident;
						(2)holds an
				unencumbered license as a registered nurse; and
						(3)has either already completed a master’s or
				doctorate nursing program at an accredited school of nursing or is currently
				enrolled on a full-time or part-time basis in such a program.
						(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such sums as may be necessary
				for each of fiscal years 2009 through 2013 to carry out this Act. Such sums
				shall remain available until
				expended.
					.
		
